Title: From George Washington to George Weedon, 19 October 1781
From: Washington, George
To: Weedon, George


                  Dear Sir
                     
                     Head Quarters 19th October 1781.
                  
                  I am extremely apprehensive that if great care is not taken, the Arms and Accoutrements which the British are to lay down this day at Gloucester will be embezzeled or exchanged.  I shall therefore expect that the strictest Guard may be placed over them from a Corps on which you can depend, the Officer commanding it to be answerable for the number surrendered, untill a Commissary of Stores shall take regular possession of them—In the mean time, let them be put in as secure a place as possible—I am Yr most obt and hble servt
                  
                     Go: Washington
                  
               